             Case 3:20-cr-01232-W Document 57 Filed 03/08/21 PageID.252 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                               (For Offenses Committed On or After November I, 1987)

                      YASMIN FELIX ( 1)                                Case Number:         20CR1232-W

                                                                    Gregory Obenauer
                                                                    Defendant's Attorney
USM Number                         92927298
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)        One of the Superseding Information

0   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
Title & Section                     Nature of Offense                                                                   Number(s)
18USC371;                           Conspiracy to commit offense or to defraud the United States;                           1
31 :5332 (a), (b)                   Bulk Cash Smuggling




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

IZI   Count(s)    ln underlying Information                   is          dismissed on the motion of the United States.

      Assessment: $100.00



0     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
D     No fine                 D Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    3/8/2021
                                                                    Date of Imposition of,Sente ce

                                                                                           i ( La-,._
                                                                   HON. Thomas         Jlf!j!, DISTRICT JUDGE
                                                                                                               0
           Case 3:20-cr-01232-W Document 57 Filed 03/08/21 PageID.253 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                YASMIN FELIX (I)                                                          Judgment - Page 2 of 5
CASE NUMBER:              20CRl232-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          20CR1232-W
                     Case 3:20-cr-01232-W Document 57 Filed 03/08/21 PageID.254 Page 3 of 5
.
         AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:               YASMIN FELIX ( 1)                                                           Judgment - Page 3 of 5
         CASE NUMBER:             20CR1232-W

                                                     SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release for a term of:
    TWO (2) YEARS

                                                  MANDATORY CONDITIONS
    1. The defendant must not commit another federal , state or local crime.
    2. The defendant must not unlawfully possess a controlled substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
              •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                  risk of future substance abuse. (check if applicable)
    4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
       a sentence ofrestitution. (check if applicable)
    5. IZI The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
       20901 , et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
       the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
       applicable)
    7.    •
          The defendant must participate in an approved program for domestic violence. (check if applicable)

    The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
    conditions on the attached page.




                                                                                                                      20CR1232-W
.   ,.    '
                        Case 3:20-cr-01232-W Document 57 Filed 03/08/21 PageID.255 Page 4 of 5
          AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

          DEFENDANT:                  YAS MTN FELIX ( 1)                                                                     Judgment - Page 4 of 5
          CASE NUMBER:                20CR1232-W

                                               STANDARD CONDITIONS OF SUPERVISION
         As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
         supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
         while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
         court about, and bring about improvements in the defendant's conduct and condition .

         I . The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
             hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
             office or within a different time frame .

         2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
            about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
            as instructed.

         3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
            getting permission from the court or the probation officer.

         4. The defendant must answer truthfully the questions asked by their probation officer.

         5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
            anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
            probation officer at least JO days before the change. If notifying the probation officer in advance is not possible due to
            unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
            expected change.

         6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
            pennit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
            view.

         7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
            excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
            time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
            defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
            probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
            due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
            change or expected change.

         8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
            knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
            first getting the permission of the probation officer.

         9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

         I 0. The defendant must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e. ,
              anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
              as nunchakus or tasers).

         11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
             informant without first getting the permission of the court.

         12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
             officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
             The probation officer may contact the person and confirm that the defendant notified the person about the risk.

         13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                                     20CR1232-W
            Case 3:20-cr-01232-W Document 57 Filed 03/08/21 PageID.256 Page 5 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              YASMIN FELIX (1)                                                      Judgment - Page 5 of 5
CASE NUMBER:            20CR1232-W

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Submit person, property, place of residence, vehicle, or personal effects to a search, including computers
        (as defined in 18 USC 1030 (e) (l))and electronic storage devices, conducted by a United States Probation
        Officer or law enforcement officer at a reasonable time and in a reasonable manner, based upon reasonable
        suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search
        may be grounds for revocation; the defendant shall warn any other residents that the premises may be
        subject to searches pursuant to this condition.


     2. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.

     3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

II




                                                                                                     20CR1232-W
